DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 3-9, and 11-15 generally, none of the prior art references of record, including, but not limited to: US_8204442_B2_Sankar, US_10512064_B1_SIngh , US_20160143042_A1_Nagata, US_20180352465_A1_Song, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Sankar discloses a method of intercell interference mitigation, which includes classifying a subscriber station as interference limited, and allocating a downlink resource to the subscriber station within a coordinated resource zone of a downlink subframe. The coordination of the various aspects of the coordinated DL zone may be coordinated in real time through message exchange or 
Prior art Singh discloses resource blocks are statically allocated at the edges of a sub-frame for the non-bearer data portions of the uplink (Singh figure 2A, and column 3 lines 19-37).
Prior art Nagata discloses an interference control method which includes a radio base station 1 measures interference from the radio base station 2; when strong interference is detected, the radio base station 1 requests the radio base station 2 to apply the inter-cell uplink/downlink orthogonalization scheme, for example, to subframes 3, 8; in response to the request, the radio base station 2 applies the inter-cell uplink/downlink orthogonalization scheme to the subframes 3, 8 and signals it to the radio base station 1; then, the radio base station 1 applies the inter-cell uplink/downlink orthogonalization scheme to the subframes 3, 8 (Nagata figure 8, paragraphs 46-47).
Prior art Song discloses a first base station obtains channel information corresponding to a channel between the first base station and a second base station and transmits the channel information to a user equipment, and the user equipment forwards the channel information to the second base station. Hence, the second base station making-scheduling decision can obtain channel information necessary for flexible duplex transmission, thereby supporting that multiple devices perform flexible uplink and downlink transmission, and avoiding or alleviating interference between the multiple devices in performing uplink and downlink transmission (Song figures 5-7).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the resource .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.H/Examiner, Art Unit 2471      


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471